Case 2:20-cv-00004-JRG Document 217-1 Filed 05/21/21 Page 1 of 3 PageID #: 5880




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION


  JOE ANDREW SALAZAR,

       Plaintiff,

       v.                                                  Civil Action No. 2:20-cv-00004-JRG

  AT&T MOBILITY LLC,                                       JURY TRIAL DEMANDED
  SPRINT/UNITED MANAGEMENT
  COMPANY, T-MOBILE USA, INC.,
  AND CELLCO PARTNERSHIP D/B/A
  VERIZON WIRELESS,

       Defendants

      and

  HTC CORP., and HTC AMERICA, INC.,

      Intervenors.


               AGREED ORDER ON MOTIONS IN LIMINE (Dkt. #191 & #193)

        Before the Court are the opposed motions in limine filed by Defendants and Intervenors

 (Dkt. #191) and Plaintiff (Dkt. #193). Having considered the motions and in view of the parties

 agreements as represented to the Court, the Court enters this Agreed Order.

 Prior Litigation and Settlements of Parties (Salazar’s MILs #1 & 2, Defendants’ MIL #1)
        GRANTED as modified by agreement:

        No party will introduce any reference, evidence testimony (including expert testimony), or

 argument regarding, or inquire about or elicit any testimony concerning, unrelated litigations or

 settlements thereof involving the other party, including current or former affiliate entities.

 With regard to Salazar I:



                                                   1
Case 2:20-cv-00004-JRG Document 217-1 Filed 05/21/21 Page 2 of 3 PageID #: 5881




    •     No reference to Salazar I or the fact that Salazar previously sued HTC Corp. or asserted
          his patent against the accused phones.

    •     No impeachment testimony where the purported inconsistency is based on the Court’s
          new claim construction.

    •     Impeachment testimony to be presented generically; i.e. “you testified under oath on this
          date that …..” (without reference to prior case).

    •     Counsel will ask to approach if counsel determines impeachment is proper and the
          impeachment will (1) reference Salazar I, so the parties and Court can confer to avoid the
          reference; or (2) will involve the testimony of a different expert from Salazar I so the
          Court can decide whether such testimony is admissible.


 I3 Products and Marking (Salazar’s MILs #3 & #4)

          The parties agree that these motions in limine rise/fall with Salazar’s motion for summary

 judgment on marking, Dkt. #144. If the Court grants Salazar’s motion, then these MILs will be

 granted as agreed. If the Court denies Salazar’s motion, these MILs will be denied.

 Discovery Deficiencies (Salazar’s MIL #5, Defendants’ MIL #4)
          GRANTED as modified by agreement:

          No party will use purported deficiencies in party discovery to criticize or allege deficiencies

 in an expert’s analysis. This agreement does not apply to failures to obtain evidence from a third

 party.

 Expiration of the ‘467 Patent (Salazar MIL #6)
          GRANTED as modified by agreement:

          Evidence, statements, and arguments related to the ’467 Patent being expired will be

 limited in scope to Georgia-Pacific Factor No. 7.



 Delay in Filing Suit (Salazar’s MIL #7)

          GRANTED as modified by agreement:


                                                    2
Case 2:20-cv-00004-JRG Document 217-1 Filed 05/21/21 Page 3 of 3 PageID #: 5882




        No reference, evidence or argument about the effect of delay other than that the timing of

 Salazar’s suit or purported delay in filing suit is indicative of his perceived value of the invention.

 The timing of Salazar’s suit may be admissible as relevant to Defendants’ marking defense subject

 to the Court’s ruling on Salazar’s motion for summary judgment on marking, Dkt. #144.

 Wealth, Net Worth, Total Profits and Ability to Pay Damages (Defendants’ MIL #2)

        GRANTED as modified by agreement:

        No reference, testimony or argument regarding Defendants’ or Intervenors’ wealth, net

 worth, total profits and/or ability to pay damages.

 Disparaging HTC Corp.’s Foreign Incorporation or Nationality (Defendants’ MIL #3)

        GRANTED as modified by agreement:

        No disparaging references to the nationality of HTC or its employees, including, but not

 limited to, that (1) Plaintiff must refer to a person or entity from Taiwan as “Taiwanese” rather

 than “Chinese,” and (2) Plaintiff may not refer to Taiwan as the Republic of China.

 Total Revenues and Sales Price (Defendants’ MIL #II.1)
        GRANTED as modified by agreement:

        Salazar agrees to not introduce Defendants’ total service revenues, HTC’s total revenue, or

 the sale price of the accused phones on the condition that Defendants do not criticize the accuracy

 of the damages’ expert’s calculation.

        A party must approach the bench before introducing evidence or argument about the

 subject matter of a granted motion in limine.

        SO ORDERED.




                                                   3
